—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 19, 1995, convicting him of kidnapping in the first degree, kidnapping in the second degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the convictions of kidnapping in the second degree and unlawful imprisonment in the second degree, and the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence with respect to the kidnapping in the first degree conviction is not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt for that offense (see, Penal Law § 135.25 [1]; § 135.00). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant maintains, and the People correctly concede, that his convictions for kidnapping in the second degree and unlawful imprisonment in the second degree should be dismissed since both are lesser-included offenses of kidnapping in the first degree (see, CPL 1.20 [37]; People v Glover, 57 NY2d 61; Penal Law §§ 135.25, 135.20, 135.05, 135.00). Thus, the judgment is modified accordingly.
The defendant’s remaining contentions lack merit. Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.